Citation Nr: 0608576	
Decision Date: 03/24/06    Archive Date: 04/04/06	

DOCKET NO.  04-37 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from August 1987 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In the veteran's notice of disagreement, received in 
October 2003, he indicates his belief that he should be seen 
by a psychiatrist because his mental health and depression 
should be examined.  The veteran was afforded a VA general 
medical examination in August 2003.  VA treatment records, 
dated in February and August 2004, indicate that the veteran 
had depression and a delusional disorder, respectively.  The 
Board concludes that the veteran should be afforded a VA 
psychiatric evaluation to identify any psychiatric 
disorder(s) and any effect symptoms related thereto may have 
on the veteran's employability.  

Accordingly, the appeal is REMANDED for the following:  

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of any currently 
manifested psychiatric disorder(s).  The 
claims folder must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner should identify any current 
psychiatric disorder(s) and provide a 
Global Assessment of Functioning score 
with respect to any identified 
psychiatric disorder(s).  The examiner 
should also offer an opinion as to 
whether the veteran's disabilities, 
including any identified psychiatric 
disorder(s), cause the veteran to be 
unable to obtain and retain substantially 
gainful employment.  The basis for the 
opinion should be included in the 
examination report.  

2.  Thereafter, conduct any other 
additional development as required, 
including consideration of whether the 
veteran's current employment constitutes 
more than marginal employment.  Further, 
respond to the veteran's request for a 
copy of his claims file.  Hearing 
transcript, page 13.  Readjudicate the 
issue on appeal.  If the claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

